Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 1/21/21 has been entered.  The amended Specification filed 1/21/21 has not been entered.  Claims 1-9 and 15 have been amended.  Claims 1-15 remain pending in the application.
Applicant’s amendments to the Specification and Drawings have overcome each and every objection to the Drawings previously set forth in the Non-Final Office Action mailed 9/21/20.
Applicant’s amendments to the Claims have overcome each and every objection to the Drawings previously set forth in the Non-Final Office Action mailed 9/21/20.
Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive.
Regarding the 112a rejection of claims 1-15, Applicant has argued that the term “fixed guide tongues” is conventional in the art and that there “are two types of tongues 
Further regarding the 112a rejection of claims 1-15, Applicant has argued the term “fixed guide tongues” is supported by the specification and argues that “Nowhere the application documents as originally filed disclose or suggest that the tongues are pivotable” (see Remarks filed 1/21/21 - Pages 10-11).  The Examiner does not find this argument persuasive because, while no description of pivoting tongues has been provided, the Specification does describe, in Para 24, that the “asymmetric tongue spacing… can be used in a turbocharger with variable turbine geometry (VTG)” and additionally claim 12 states “the turbine housing houses a variable geometry turbine
Further regarding the 112a rejection of claims 1-15, Applicant has argued the term “fixed guide tongues” is supported by the specification and provides specific locations in the Specification that describe the tongues (see Remarks filed 1/21/21, Pages 10-13).  The Examiner does not find this argument persuasive because the cited locations of the Specification provide no specific description as to what is meant by “fixed” in “fixed guide tongues” or how it should be interpreted.  The term “fixed” is not found in the Specification as originally filed and is only introduced in the amended claims filed 4/30/20.  Therefore, the claims contain subject matter which was not described in the originally filed specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.
Regarding the 102 rejections of claims 1, 10, 12, and 15, Applicant has argued that “In view of the clarification of claim 1 to refer to fixed gap distance as determined by fixed guide tongues, the rejection is rendered moot” (see Remarks filed 1/21/21, Pages 16-18).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding the term “fixed”.  The specification fails to provide any description or guidance for what is meant by “fixed” in “fixed guide tongues” or how it is to be interpreted, and for the purpose of examination “fixed guide tongues” has been interpreted to be consistent with the cited prior art.
Regarding the 103 rejections of claims 11, and 13-14, Applicant has argued that the cited art fails to remedy the deficiency of Blaylock (see Remarks filed 1/21/21, pages 18-20).  The Examiner does not find this argument persuasive and maintains the .
Specification
The amendment filed 1/21/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“the first exhaust gas outlet 61b opens circumferentially along slightly less than 180 degrees of the turbine receiving bore 63, while the second exhaust gas outlet 62b circumferentially opens along the remaining slightly more than 180 degrees of the turbine receiving bore 63” in Page 5, Lines 12-14 .
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: “Se Fig. 9B” in line 31 of Page 5 should be --See Fig. 9B--.  Appropriate correction is required.
Claim Objections
Claims 2-9 are objected to because “fixed s from the range” (found in each of lines 9, 10, and 11 of claim 2; line 2 of claim 3; line 2 of claim 4; line 2 of claim 5; line 2 of claim 6; line 2 of claim 7; line 2 of claim 8; and line 2 of claim 9) should be --fixed
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The term “fixed guide tongues” is explicitly recited in claims 1, 2, and 15. The specification of this application fails to provide any description or guidance for what is meant by “fixed” in “fixed guide tongues” or how it should be interpreted. Therefore, claims 1 and 15 (and claims depending therefrom) are rejected under 112(a) since “fixed guide tongues” is not described in the specification in such a way as to reasonably convey to one having ordinary skill in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention. For the purpose of examination “fixed guide tongues” has been interpreted to be consistent with the cited prior art.
In order to overcome this rejection, Applicant’s representative must point to a specific part of the specification to demonstrate sufficient description of the term ”fixed guide tongues” or demonstrate that it is a term of art.
The term “fixed s from the range of” (it appears as though this was intended to read “fixed from the range of”) is explicitly recited in claims 2-9.  The specification of this application fails to provide any description or guidance for what is meant by “fixed” in “fixed from the range of” or how it should be interpreted. Therefore, claims 2-9 are rejected under 112(a) since “fixed” is not described in the specification in such a way as to reasonably convey to one having ordinary skill in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention. 
In order to overcome this rejection, Applicant’s representative must point to a specific part of the specification to demonstrate sufficient description of the term ”fixed from the range of” or demonstrate that it is a term of art.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “is fixed in the range of 0.15 - 0.04” in line 9, which renders the claim indefinite because these ranges appear to indicate values can be selected which have a logical conflict with the other limitations of claim 2 regarding the inequality of the gaps (the limitations of claim 2 regarding the tongue-to-gap ratio).  The limitations of claims 3-4, 6-7, and 9 also allow for this logical conflict.  Claims 5 and 8, however, 
Claims 3-9 depend from claim 2 and inherit the 112 deficiency of their parent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaylock et al. (U.S. 2007/0227142).

    PNG
    media_image1.png
    789
    969
    media_image1.png
    Greyscale



Re claim 1:
Blaylock discloses a turbocharger turbine housing (12, turbine housing - Para 27) in a form of a spiral casing (Para 27 - “…turbine housing 12 of a typical volute or spiral…”) having at least first (Modified Fig. 3 above - A (one having ordinary skill in the art would recognize element A as a type of first volute)) and second volutes (Modified Fig. 3 above - B (one having ordinary skill in the art would recognize element B as a type of second volute)) defining separate flow paths (Para 28 - “outer and inner flow passages”) to a turbine wheel bore (Modified Fig. 3 above - C (one having ordinary skill in the art would recognize element C as a type of turbine wheel bore)), the turbine wheel bore adapted to receive a turbine wheel (20, turbine rotor (a type of turbine wheel) - Para 24) having a turbine wheel circumference (see Fig. Fig. 3 - turbine wheel 20 shown with a circumference (not labeled)), the flow paths ending with a first (Modified Fig. 3 above - E (one having ordinary skill in the art would recognize element E as a type of first fixed guide tongue (fixed to 52 as shown in Fig. 3))) and a second fixed guide tongue (Modified Fig. 3 above - F (one having ordinary skill in the art would recognize element F as a type of second fixed guide tongue)), respectively, wherein a gap between the first guide tongue and the turbine wheel circumference is smaller than a gap between the second guide tongue and the turbine wheel circumference (see Figs. 2-3; Para 15 - “In the second position, the flow control gate closes the inner path… This reduces the volume of exhaust gas to the inner path”; Para 28 - “Flow control gate 54… to a second position, shown in FIG. 3, toward and contiguous to rotor 20”; see Modified Fig. 3 above - first guide tongue (feature E as described above) is described as closed to rotor 20 in Paras 15 and 28 which must result in a smaller gap (a gap of zero) than 
Re claim 10:
Blaylock discloses wherein the first (Modified Fig. 3 above - A (as described above)) and second volutes (Modified Fig. 3 above - B (as described above)) are asymmetric (see Modified Fig. 3 above - A and B shown asymmetric; Para 28 - “unequal outer and inner flow passages”).
Re claim 12:
Blaylock discloses wherein the turbine housing (12) houses a variable geometry turbine (see Figs. 2-3 and Para 28 - “A flow control gate 54 is attached to a downstream end of the flow splitter 52 and is pivotal from a neutral first position as shown in FIG. 2 to a second position, shown in FIG. 3, toward and contiguous to rotor 20 for timely creating and directing a higher Velocity flow of exhaust gases into said rotor.”).
Re claim 15:
Blaylock discloses a turbocharger (10, turbocharger - Para 24) comprising a turbine housing (12, turbine housing - Para 27) in a form of a spiral casing (Para 27 - “…turbine housing 12 of a typical volute or spiral…”) having at least first (Modified Fig. 3 above - A (one having ordinary skill in the art would recognize element A as a type of first volute)) and second volutes (Modified Fig. 3 above - B (one having ordinary skill in the art would recognize element B as a type of second volute)) defining separate flow paths (Para 28 - “outer and inner flow passages”) to a turbine wheel bore (Modified Fig. 3 above - C (one having ordinary skill in the art would recognize element C as a type of turbine wheel bore)), the turbine wheel bore adapted to receive a turbine wheel (20, closes the inner path… This reduces the volume of exhaust gas to the inner path”; Para 28 - “Flow control gate 54… to a second position, shown in FIG. 3, toward and contiguous to rotor 20”; see Modified Fig. 3 above - first guide tongue (feature E as described above) is described as closed to rotor 20 in Paras 15 and 28 which must result in a smaller gap (a gap of zero) than between second guide tongue (feature F as described above) and rotor 20 which is shown remaining open between Figs. 2 and 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blaylock et al. (U.S. 2007/0227142), as applied to claims 1 and 10 above, and further in view Heydrich (U.S. 4,179,892).
Re claim 11:
Blaylock fails to disclose wherein one of the at least first and second volutes is connected to an exhaust gas recirculation line.
Heydrich teaches wherein one of at least a first (49, scroll (a type of volute; see Fig. 1 - 49 shown as a first of two scrolls 49/50) - Col. 2, Lines 64-65) and second (50, scroll (a type of volute; see Fig. 1 - 49 shown as a first of two scrolls 49/50) - Col. 2, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the exhaust gas recirculation line of Heydrich in the system of Blaylock for the advantage of reducing noxious gases (Heydrich; Col. 1, Lines 6-9).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blaylock et al. (U.S. 2007/0227142), as applied to claim 1 above, and further in view of Gugau (WO2015/179353).
Re claim 13:
Blaylock discloses wherein said first and second guide tongues have tips (Modified Fig. 2 above - A and B (person having ordinary skill in the art would have recognized features A and B and types of tips of first and second guide tongues identified above).
Blaylock fails to disclose wherein the first guide tongue tip is offset 180° circumferentially from the second guide tongue tip.
Gugau teaches wherein a first guide tongue tip is offset 180° circumferentially from a second guide tongue tip (see Fig. 5; Page 2, Line 11 - “The respective channels terminate on their radial inner side with a so-called tongue”; Page 2, Lines 6-7 - “If use is made of two channels…”; Page 2, Line 19 - “the channels offset through 180°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have offset the first and second guide tongue tips of Blaylock in the 180° offset as taught by Gugau for the advantage of 
Re claim 14:
Blaylock discloses wherein said first and second guide tongues have tips (Modified Fig. 2 above - A and B (person having ordinary skill in the art would have recognized features A and B and types of tips of first and second guide tongues identified above).
Blaylock fails to disclose wherein the first guide tongue tip is offset 165° - 177° circumferentially from the second guide tongue tip.
Gugau teaches wherein a first guide tongue tip is offset 165° - 177° circumferentially from a second guide tongue tip (see Fig. 2; Page 2, Line 11 - “The respective channels terminate on their radial inner side with a so-called tongue”; Page 2, Lines 6-7 - “If use is made of two channels…”; Page 4, Lines 6-11 - “one channel terminates at 0° and the other channel terminates at 180°.  Provision is preferably made for the tip of the tongue of the second channel to be shortened by an angle a in the circumferential direction…shortening by at least 5°…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have offset the first and second guide tongue tips of Blaylock by the amount taught by Gugau for the advantage reducing the risk of blade fatigue failure (Page 4, Lines 6-11).
Allowable Subject Matter
Claims 2-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2-9  would be allowable primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach wherein the TGR of the second guide tongue is fixed from the range of 0.15-0.04 and the TGR of the first guide tongue is fixed from the range of 0.08-0.01 as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blaylock (U.S. 2016/0090857) discloses a fixed guide tongue (50, vane - Claim 1 (see Fig. 1 where vane 50 is shown as a type of tongue at 57 and claim 12 states “wherein the vane (50) is a fixed length”) thereby making 50 a type of fixed guide tongue).
Komatsu (U.S. 4,678,397) discloses a fixed guide tongue (23, tongue member - Col. 6, Line 30 (a type of fixed guide tongue as it is described in Col. 6, Lines 30-32 as being fixed to pivot shaft 26 - “The pivot shaft 26 fixed to the tongue member 23 is rotatably supported by a bushing 45”)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/17/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, February 17, 2021